FILED
                             NOT FOR PUBLICATION                                JAN 24 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LOUIS D. COSCO,                                    No. 09-17162

               Plaintiff - Appellant,              D.C. No. 3:05-cv-00078-JCM-
                                                   RAM
  v.

DEBI D. LIGHTSEY,                                  MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Nevada
                      James C. Mahan, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Louis D. Cosco, formerly a Nevada state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging violation

of his right of access to the courts arising from a prison librarian’s failure to

photocopy a legal document in a timely manner. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, FTC v. Stefanchik, 559 F.3d 924, 927 (9th Cir.

2009), and we affirm.

      The district court properly granted summary judgment to Lightsey because

the right of access to the courts is limited to cases in which inmates “attack their

sentences, directly or collaterally, and . . . challenge the conditions of their

confinement. Impairment of any other litigating capacity is simply one of the

incidental (and perfectly constitutional) consequences of conviction and

incarceration.” Lewis v. Casey, 518 U.S. 343, 355 (1996). Cosco’s underlying

litigation was not a challenge to his conviction or to his conditions of confinement.

Rather, it was based on a declaratory judgment action related to a settlement

agreement he had entered into with Wyoming prison officials, regarding

compensation for property that was confiscated from his prison cell. Therefore,

Cosco had no constitutional right of access to the courts to litigate the underlying

action. See Simmons v. Sacramento Cnty. Super. Ct., 318 F.3d 1156, 1159-60 (9th

Cir. 2003) (explaining that “a prisoner has no constitutional right of access to the

courts to litigate an unrelated civil claim”).

      Cosco’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                      09-17162